                                           Case 3:19-cv-00565-SI Document 276 Filed 04/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AVAYA INC.,                                       Case No. 19-cv-00565-SI
                                   8                    Plaintiff,
                                                                                           ORDER RE: APPOINTMENT OF
                                   9             v.                                        ELIZABETH LAPORTE AS SPECIAL
                                                                                           MASTER
                                  10     RAYMOND BRADLEY PEARCE, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          At the April 16 case management conference, the parties informed the Court that they wished

                                  14   to jointly propose Elizabeth LaPorte of JAMS as the Special Master to oversee discovery in this

                                  15   case. Judge LaPorte has informed the Court that she is willing to act in that capacity.

                                  16          The Court requests that Judge LaPorte file an affidavit pursuant to Federal Rule of Civil

                                  17   Procedure 53(a)(2) and 53(b)(3), stating whether there is any basis that would require

                                  18   disqualification of a judge under 28 U.S.C. § 455. Upon the filing of such an affidavit, and if there
                                       is no disqualification, the Court will enter an order appointing Judge LaPorte.
                                  19
                                              The Clerk shall serve a copy of this order by e-mail to Judge LaPorte’s case manager at
                                  20
                                       schan@jamsadr.com.
                                  21

                                  22
                                              IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: April 21, 2021                        ______________________________________
                                  25
                                                                                      SUSAN ILLSTON
                                  26                                                  United States District Judge

                                  27

                                  28
